Citation Nr: 1412723	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-36 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral flatfoot, acquired.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1957 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO denied an increased rating in excess of 30 percent for flatfoot.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of an increased rating for acquired, bilateral flatfoot.  In this case, the Veteran contends that his flatfoot disability has worsened and he requested to be reevaluated.  See VA Form 9, received August 27, 2010.  The Veteran also contends that his flatfoot disability does not benefit from the use of orthopedic shoes or appliances because he must use a wheelchair to ambulate to more than five feet, and therefore, this supports a higher rating.  See Appellant's Brief, dated January 15, 2014.

The Veteran's most recent VA examination was conducted in September 2009, more than 4 years ago.  Therefore, the Board finds another VA examination would be helpful in making a determination in this case, particularly in light of the Veteran's multiple orthopedic issues.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

In addition, the Veteran notified VA that he could not appear for a hearing scheduled at the RO, but requested that a Decision Review Officer (DRO) review of his case be completed in place of the RO hearing.  See VA Form 21-0820, dated October 25, 2010.  Therefore, the Board finds that a DRO should review the Veteran's case upon completion of the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent, outstanding VA treatment records since March 2010 regarding flatfoot, acquired, and associate them with the record.

2.  Then, schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral flatfoot, acquired, and the etiology of his bilateral hammertoes.  The claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.

a. The VA examiner should, if possible, differentiate the symptoms of the bilateral flatfoot, acquired, from any other musculoskeletal/orthopedic or foot disorder symptoms.

b. The VA examiner should specifically address whether or not the Veteran's bilateral flatfoot, acquired, is manifested by pronounced pathology with:

i.  marked pronation,
ii. extreme tenderness of plantar surfaces of the feet,
iii. marked inward displacement, and
iv. severe spasm of the tendo achillis on manipulation,
v. which is not improved by orthopedic shoes or appliances.

If the VA examiner is unable to assess any of these symptoms (listed i-v), he or she must explain why the symptom(s) cannot be evaluated.

The examiner should provide a rationale for his or her opinions with reference to the evidence of record.

3.  After all development has been completed, the RO/AMC should have a Decision Review Officer (DRO) readjudicate the issue of an increased rating for bilateral flatfoot.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


